Determination of respondent Police Commissioner dated March 28, 1996, which suspended petitioner without pay for 20 days upon findings that petitioner wrongfully and without just cause harassed and threatened one of his neighbors, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Herman Cahn, J.], entered January 17, 1997) dismissed, without costs.
*111Substantial evidence, including the testimony of petitioner’s neighbor, supports respondent’s findings that petitioner warned the neighbor to “watch her back” and used racial slurs while in a tirade, findings that turned on witness credibility and are largely unreviewable by the courts (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The penalty, which expressly took into account petitioner’s otherwise good service record, does not shock our sense of fairness (see, Matter of Alfieri v Murphy, 38 NY2d 976, 977; Matter of Kilroy v Brown, 190 AD2d 530). Concur — Sullivan, J. P., Wallach, Williams and Saxe, JJ.